Citation Nr: 0427249	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
low back disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to June 
1998, with 8 months of prior active service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO in New York, 
New York, which in pertinent part, granted service connection 
and a 20 percent rating for a low back disorder, effective 
June 25, 1998.  The veteran appealed for a higher rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

With respect to the veteran's claim of entitlement to a 
higher initial rating for service-connected low back 
disorder, currently evaluated as 20 percent disabling, the 
Board notes that the RO has rated this disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  The rating schedule 
criteria for evaluating musculoskeletal system disorders of 
the spine were changed, effective September 23, 2002, and 
again on September 26, 2003.  The veteran was given notice of 
the September 23, 2002, regulation change and the September 
26, 2003, regulation change in the May 2004 supplemental 
statement of the case.

Due to the change in the regulations, the veteran should be 
scheduled for a current VA orthopedic examination in order to 
determine the nature and severity of his service-connected 
low back disorder.  It should also be noted that though the 
veteran was afforded a VA examination in June 2003, the 
examination specifically indicates that no medical records 
were available for review. 

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, 
the letter should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a low back disorder and 
which have not already been submitted.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all the veteran's 
clinical records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran 
be provided the opportunity to obtain 
and submit those records for VA review. 
.

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected low back disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  In addition, prior to the 
examination, the examiner must be 
provided with a copy of the revised 
criteria of 38 C.F.R. § 4.71a.  

The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The clinical findings and reasons upon 
which the opinions are based should be 
typed or otherwise recorded in a 
legible manner for review purposes.

I.  The examiner should note any 
limitation of motion in the lumbosacral 
spine, and indicate what is considered 
normal range of motion.

II.  The examiner should determine 
whether the lumbosacral spine exhibits 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss 
of range of motion or favorable, 
intermediate or unfavorable ankylosis.

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the 
lumbosacral spine is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




